 Case 2:17-cr-00697-SJO Document 123 Filed 10/29/18 Page 1 of 2 Page ID #:1999



 1   HILARY POTASHNER (Bar No. 167060)
     Federal Public Defender
 2   GEORGINA E. WAKEFIELD (Bar No. 282094)
     (E-Mail: Georgina_Wakefield@fd.org)
 3   Deputy Federal Public Defender
     321 East 2nd Street
 4   Los Angeles, California 90012-4202
     Telephone: (213) 894-2854
 5   Facsimile: (213) 894-0081
 6   Attorneys for Defendant
     DANIEL FLINT
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                     WESTERN DIVISION
11
12   UNITED STATES OF AMERICA,                      Case No. CR 17-697-SJO
13                Plaintiff,
                                                    STIPULATION TO CONTINUE
14         v.                                       DEADLINE FOR FILING POST-
                                                    TRIAL MOTIONS
15   DANIEL FLINT,
16                Defendant.
17
18         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, United
19   States of America, by and through Assistant United States Attorney Ian Yanniello, and
20   defendant Daniel Flint, by and through his attorney of record, Deputy Federal Public
21   Defender Georgina Wakefield, that:
22         1.     On October 19, 2018, Mr. Flint was convicted by a jury of the sole count
23   charged in the indictment–entry into an airport area in violation of 49 U.S.C. §
24   46314(a), (b)(2). The Court set a sentencing hearing for February 11, 2018 at 9:00 a.m.
25   //
26   //
27
28
 Case 2:17-cr-00697-SJO Document 123 Filed 10/29/18 Page 2 of 2 Page ID #:2000



 1           2.    Under Federal Rules of Criminal Procedure 29 and 33, Mr. Flint’s post-
 2   trial motions for a judgment of acquittal and for a new trial are due on November 2,
 3   2018.
 4           3.    The legal issues raised at trial are complicated and involve questions of
 5   statutory construction that have not been addressed by the Ninth Circuit. Counsel for
 6   Mr. Flint represents that additional time is needed in order to review the trial transcript
 7   and fully research and brief the legal issues for the Court. In addition, both attorneys
 8   for Mr. Flint have upcoming trials to prepare for, including in: U.S. v. Catchings, CR
 9   17-692-SVW, set for trial on October 30, 2018; U.S. v. Tia, CR 18-610-SJO, set for
10   trial on November 13, 2018; U.S. v. Hanna, CR 17-579-PSG, set for trial on December
11   11, 2018.
12           For all these reasons, the parties hereby stipulate that the Court should continue
13   the deadline for filing post-trial motions and set the following schedule:
14           Motions: January 7, 2019
15           Oppositions: January 21, 2019
16           Replies, if any: January 28, 2019
17           Motions hearing date: February 11, 2019 at 9:00 a.m.
18
19                                            Respectfully submitted,
20                                            HILARY POTASHNER
                                              Federal Public Defender
21
22   DATED: October 29, 2018              By /s/ GEORGINA E. WAKEFIELD
23                                          GEORGINA E. WAKEFIELD
                                            Deputy Federal Public Defender
24
25                                            NICOLA T. HANNA
                                              United States Attorney
26
27   DATED: October 29, 2018              By /s/ IAN YANNIELLO
                                            IAN YANNIELLO
28                                          Assistant United States Attorney
                                                    2
